Exhibit Internet Gold Reports Fourth Quarter 2010 Financial Results - IGLD Group’s Primary Asset, Bezeq, Delivers Another Strong Quarter & AnnouncesAmbitious Dividend Plan - - Debt Repayment Process Progressing Well Ahead of Schedule– Petah Tikva, Israel – March 8, 2010 – Internet Gold(NASDAQ Global Select Market and TASE: IGLD)today reported its financial results for the fourth quarter and full year ended December 31, 2010 together with its cash position and loan repayment status as of December 31, 2010. Progress in Loan Repayment Plan As of December 31, 2010, Internet Gold’s 76.78% owned subsidiary B Communications Ltd. exceeded its original plan for the repayment ofthe debtit incurred to fund its April 2010 acquisition of the controlling interest (approximately 30%) in Bezeq - The Israel Telecommunication Corp., Ltd. (“Bezeq”). From April 14, 2010 through December 31, 2010, B Communications repaid NIS 892 million (US$ 251 million) principal amount of debt. Internet Gold’s Unconsolidated Cash Position At December 31, 2010,Internet Gold’scash and cash equivalents totaled NIS 256 million (US$ 72 million) and its total unconsolidated debt was NIS 901 million (US$ 254 million). This reflected the following events: · Successful placement of NIS 170 million in debentures: On September 28, 2010, Internet Gold issued NIS 170 million (US $48 million) of Series C debentures.These debentures carry a 4.45% fixed annual interest rate, are linked to the Israeli CPI, and are listed for trade on the Tel Aviv Stock Exchange. · Successful Exchange of Series B Debentures for Series C Debentures: On December 19, 2010, the Company issued an additional NIS 148 million (US $42 million) of Series C debentures, and exchanged them for approximately 19% of its outstanding Series B Debentures. The goal of this transaction was to improve the Company’s liquidity, the average duration of its debentures and its cash position after the Bezeq transaction. · Successful placement of NIS 134 million in Debentures in February 2011: On February 28, 2011, the Company raised an additional NIS 134 million (US $38 million) through the issuance of additional Series C debentures. Internet Gold’s Unconsolidated Balance Sheet Data* As of December 31, 2010 (NIS millions) As of December 31, 2010 (US$ millions) Short term liabilities 131 37 Long term liabilities 770 217 Total liabilities 901 254 Cash and cash equivalents 256 72 Other assets 5 2 Total net debt 640 180 * Does not include the balance sheet of B Communications. Internet Gold’s Fourth Quarter Financial Results Internet
